Rodenbeck, J.
There is no authority for changing the place of trial to Westchester county. Neither party resides there. The plaintiff resides in Ontario county, and the defendant is a corporation whose principal place of business is in New York county. The moving papers are defective in that they do not show what the proposed witnesses will testify to, so that the court is not able to say whether their testimony is material or not. (Dairymen’s League Co-Operative Assn., Inc., v. Brundo, 131 Misc. 548.)
Motion denied, with ten dollars costs.